


Exhibit 10.4

 

GRAPHIC [g137473kmi001.jpg]

 

March 26, 2013

 

Mr. Edward C. Hall

6719 Wemberly Way

McLean, VA 22101

 

Dear Ned:

 

It is my sincere pleasure to offer you the position of Executive Vice President
- Chief Operating Officer of Atlantic Power Corporation (“the Company”). We look
forward to having you join the team and we are confident that you will bring
success to the position.

 

We anticipate your start date to be as soon as possible.

 

In conjunction with the Company’s Employee Information Booklet this letter
outlines the basic terms and conditions of your position. This letter and your
Employment Agreement represent the entire understanding of your employment
conditions and replace any prior verbal or written discussions relating to the
subject matter. This offer is contingent upon your eligibly to work in the
United States as required by federal law, satisfactory results of reference
checks and a background screen.

 

Title:

 

Executive Vice President - Chief Operating Officer

 

 

 

Reporting to:

 

Barry Welch, Chief Executive Officer

 

 

 

Start Date:

 

April 2, 2013

 

 

 

Base salary:

 

You will be paid $16,346.15 on a bi-weekly basis, which is equivalent to an
annual salary of $425,000.00.

 

 

 

STIP:

 

You will be eligible to participate in the Company’s Short Term Incentive
Program; which has a range from zero to 100 % of your base salary with a target
range of 50-100% (subject to normal taxes and deductions) with the first year’s
payout pro-rated based on your start date. Components and proposed weightings
used to evaluate performance for your STIP, which will be discussed with the
Compensation Committee Chair and subject to approval by the full Committee, will
be (i) Performance of Existing Portfolio

 

1

--------------------------------------------------------------------------------


 

 

 

(40%), (ii) Growth (20%), (iii) Financial & Risk Management (20%) and
(iv) Discretionary (20%).

 

 

 

LTIP:

 

In addition, you will be eligible to participate in the Company’s Long-Term
Incentive Plan (“LTIP”). Grants of Notional Shares under the LTIP are determined
on an annual basis and are based on projected adjusted EBITDA per share, free
cash flow, growth cash flow and relative shareholder return. Each of these four
metrics will be given an equal 25% weighting. The LTIP grants, if any, are
administered by the Board of Directors of the Company and shares vesting one
third over each of three years are subject to normal deductions and taxes. Per
the April 30, 2012 Proxy Statement, the maximum award possible for a full year
would be $1.5 million and the midpoint would be $750,000, with the first year’s
grant pro-rated based on your start date.

 

 

 

Vacation:

 

You will be entitled to four weeks paid vacation each year;

 

 

 

Sign on Grant:

 

The Company will provide you with $180,000 in notional shares within 30 days of
your start date, with a price determined by calculating the Volume Weighted
Average Price (VWAP) for the five trading days immediately prior to your start
date. The notional units will vest on the same three-year cliff
performance-adjusted basis as the most recently granted officer awards.

 

 

 

Employment

 

 

Agreement:

 

Your employment will be subject to the terms of a rolling three-year employment
agreement, which will be substantially in the form of the copy provided of
Mr. Paul Rapisarda’s agreement that was provided for your review, with the
exception of the revisions outlined in Exhibit A and discussed with Barry Welch.

 

 

 

Relocation:

 

We will cover your moving costs up to a maximum to be mutually agreed upon, to
be paid directly by Atlantic Power to the greatest extent feasible including,
but not limited to, the following:

 

 

·   Packing household goods and personal belongings, moving, and insurance for
your belongings, including personal travel costs of family members.

 

 

·   House selling brokerage commission up to $120,000.

 

 

·   The cost of three visits to the Boston area by your family, including travel
to/from, lodging and meals.

 

 

·   The cost of twenty (20) additional trips back to your family during weekends
until they have relocated to the Boston area.

 

 

·   Customary closing costs on a new principal residence, not including up front
points on a mortgage.

 

2

--------------------------------------------------------------------------------


 

 

 

·   The cost of your initial housing in Boston for up to five (5) months.

 

 

 

Benefits:

 

The Company has a comprehensive Employee Benefits Program including a 401k Plan
with up to 7% company match. Details are outlined in the attached summary.

 

 

 

Parking:

 

If needed, the company will cover the cost of monthly parking at One Federal
Street, Boston.

 

By attaching your signature to this document, you confirm that you are free to
accept this position and that you are not restricted from accepting employment
with Atlantic Power Holdings Inc. as a result of any employment agreement with a
prior employer.  We acknowledge that you have disclosed that Article V of The
AES Corporation Amended and Restated Executive Severance Plan, which is a
publicly available document, imposes certain confidentiality obligations and
other restrictive covenants to which you are subject.  Please indicate your
agreement with and understanding of this letter by signing below and returning
to me.

 

We are excited by our Company’s prospects and your ability to help us maximize
the potential of Atlantic Power.  We will provide you with every support to help
make you successful in this position.

 

 

Atlantic Power Holdings Inc.

 

 

 

 

 

/s/ Barry E. Welch

 

3/26/13

Barry Welch

Date

Chief Executive Officer

 

 

 

 

 

/s/ Edward C. Hall

 

3/26/13

Edward C. Hall

Date

 

3

--------------------------------------------------------------------------------
